Title: To Benjamin Franklin from John Jay, 1 April 1781
From: Jay, John
To: Franklin, Benjamin


Dr SirMadrid 1 April 1781
Notwithstanding my repeated and earnest applications to the Count D Florida Blanca I have as yet been able to obtain only, 34880 dollars of the 150,000 Dollars expressly promised me in Decr. last. He has on the contrary assured me that this promise could not be complied with in less than six Months, it therefore became necessary to communicate my Embarrassments to the Embassador of France and to request his friendly aid & Enterposition. You will perceive by the enclosed Acct. that the Bills I have accepted & which still remain to be paid (exclusive of those at 2 Months Sight for the paymt of which you authorized me to draw upon you) amount to 231,303 Dollrs. of which



89,083
will be payable this Month


  96288
in May


  18027
in June


  9,025
in July


  15,086
in Augt.


  3794
in Septr.


  231.303



The Embassador was very sensible of the pernicious Consequences which wd follow a protest of these bills and I must do from [for?] him the Justice to say interested himself warmly in endeavouring to extricate me from that Necessity. He has had different Conferences with the Count D F B. on the Subject & yesterday he promised the Embassador positively to pay the 89083 which will be due in April in the Course of six Months in six equal paymts. reckoning from next May—but as this Money still left me without Relief as to the April Bill, he engaged the Marquis DYranda to advance the Sums necessary to pay them, & which I shall accordingly receive from him— thus my dear Sir I have been as it were reprieved by the kind offices of the french Embassador from the Necessity of protesting any of these Bills due this Month, but every ensuing month will bring with it new Dangers and Sollicitudes, & particularly the Month of May in the Course of which I shall be called upon for no less than 96,288 Doll.— I am in a cruel Situation, and without the least Expectation of Succour except from france. I therefore think it necessary to inform you of the delicate State of our Affairs here by Express— and to entreat you to use your utmost endeavours to provide me by his Return with Funds adequate to the Bills accepted and which at present amount to 142,220 without including either those which may yet arrive or the 89083 due this Month & for the paymt of which I expect to reimburse the Marqs. DYranda with the Money promised by the Minister on the monthly payments before mentioned.
The Marqs DYrand whom I saw Yesterday at the french Embassadors has further agreed at the Embassadors Request to furnish me with the further Sum of 142,220 Doll. as I shall have occasion for it, provided Mr Grand will accept his Drafts to that Amount. It is therefore of the last Importance that Arrangements for this purpose be immediately taken with that Gent. & that I receive by the Return of the Express his order on the Marquis to furnish me, at least with this Sum of 142.220 Dollrs.— without which it will be impossible for me to pay these Bills—
The Embassador will also write by this Courier and I have little Doubt but that Your Court will generously interpose on this as they have on several other Occasions, to prevent Events so prejudicial to america in particular and the Common Cause in gen.
I am also constrained to add that our Situation here is daily becoming more disagreable from the Want of our Salaries—to be obliged to contract Debts, & live on Credit is terrible— I have not to this Day recd a shilling from am. and we should inded have been greatly distressed had it not been for your good offices. Endeavor I beseech you to provide us with supplies on this account, and deliver me if possible from the many disagreable Sensations to which such a Variety of unpleasant Circumstances naturally create. Remember that new Bills are still arriving.—
Be pleased to communicate this Letter to Mr Laurens who I am persuaded will chearfully afford you all the Aid in his power—
I have directed the Courier to wait your Orders & then return without further Delay—
I am dr. Sir Your friend & humble Servt.
J. J

P.S. You will perceive from the inclosed acct. that I shall be under a necessity of drawing upon you for 10 or 12000 Dollars on acct of the 25000—before it will be possible to hear from you on the Subject.—

  
Note in Jay’s hand?: To Dr Franklin 1 April 1781 sent 2d Inst. by Express
